                                1
                                    WEIL, GOTSHAL & MANGES LLP
                                2   Stephen Karotkin (pro hac vice)
                                    (stephen.karotkin@weil.com)
                                3   Ray C. Schrock, P.C. (pro hac vice)
                                    (ray.schrock@weil.com)
                                4   Jessica Liou (pro hac vice)
                                    (jessica.liou@weil.com)
                                5   Matthew Goren (pro hac vice)
                                    (matthew.goren@weil.com)
                                6   New York, NY 10153-0119
                                    Tel: (212) 310-8000
                                7   Fax: (212) 310-8007

                                8   KELLER & BENVENUTTI LLP
                                    Tobias S. Keller (#151445)
                                9   (tkeller@kellerbenvenutti.com)
                                    Jane Kim (#298192)
                               10   (jkim@kellerbenvenutti.com)
                                    650 California Street, Suite 1900
                               11   San Francisco, CA 94108
                                    Tel: (415) 496-6723
                               12   Fax: (415) 636-9251
Weil, Gotshal & Manges LLP




                               13   Attorneys for Debtors and
 New York, NY 10153-0119




                                    Debtors in Possession
                               14
      767 Fifth Avenue




                                                              UNITED STATES BANKRUPTCY COURT
                               15
                                                              NORTHERN DISTRICT OF CALIFORNIA
                               16
                                                                     SAN FRANCISCO DIVISION
                               17   In re:                                      Case No. 19-30088 (DM)
                                                                                Chapter 11
                               18   PG&E CORPORATION,                           (Lead Case)
                                                - and -                         (Jointly Administered)
                               19

                               20   PACIFIC GAS AND ELECTRIC                         NOTICE OF AGENDA FOR
                                    COMPANY,                                         JANUARY 29, 2020, 10:00 A.M. AND
                               21                                                    1:30 P.M. OMNIBUS HEARINGS
                                                                 Debtors.
                               22                                                    Date: January 29, 2020
                                     Affects PG&E Corporation
                               23    Affects Pacific Gas and Electric Company       Time: 10:00 a.m. and 1:30 p.m.1 (Pacific Time)
                                    Affects both Debtors                           Place: United States Bankruptcy Court
                               24   * All papers shall be filed in the lead case,           Courtroom 17, 16th Floor
                                    No. 19-30088 (DM)                                       San Francisco, CA 94102
                               25

                               26
                                    1
                               27       The Proposed Agenda for the 1:30 p.m. hearing begins on page 11.

                               28


                             Case: 19-30088       Doc# 5531     Filed: 01/28/20     Entered: 01/28/20 12:03:59    Page 1 of
                                                                            13
                                1                              PROPOSED AGENDA FOR
                                                        JANUARY 29, 2020, 10:00 A.M. (PACIFIC TIME)
                                2                                 OMNIBUS HEARING
                                3   I:     MATTERS SCHEDULED TO BE HEARD IN MAIN CASE: No. 19-30088 (DM)
                                4   UNCONTESTED MATTERS GOING FORWARD
                                5          1.     Compromised First Interim Fee Applications: Notice of Hearing on First
                                    Interim Applications Allowing and Authorizing Payment of Fees and Expenses of Multiple Fee
                                6   Applicants Based Upon Compromises with the Fee Examiner [Dkt. 5258].
                                7                 Response Deadline: January 22, 2020, at 4:00 p.m. (Pacific Time).
                                8                 Related Documents:
                                9                 A.     First Interim Fee Application of Weil, Gotshal & Manges LLP for
                                                         Allowance and Payment of Compensation and Reimbursement of
                               10                        Expenses for the Period January 29, 2019 Through and Including April 30,
                                                         2019 [Dkt. 2988].
                               11
                                                  B.     First Interim Fee Application of KPMG LLP For Compensation for
                               12                        Services Rendered and Reimbursement of Expenses as Information
                                                         Technology, Risk, and Legal Support Consultants to the Debtors for the
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                                                         Period from January 29, 2019 Through May 21, 2019 [Dkt. 2992].
      767 Fifth Avenue




                               14                 C.     First Interim Application of Baker & Hostetler LLP for Allowance and
                                                         Payment of Compensation and Reimbursement of Expenses for the Period
                               15                        February 15, 2019 Through May 31, 2019 [Dkt. 2995].
                               16                 D.     First Interim Fee Application of Munger, Tolles & Olson LLP for
                                                         Compensation for Services and Reimbursement of Expenses as Attorneys
                               17                        to the Debtors and Debtors in Possession for Certain Matters from January
                                                         29, 2019 Through May 31, 2019 [Dkt. 2996].
                               18
                                                  E.     First Interim Application of FTI Consulting, Inc. for Allowance and
                               19                        Payment of Compensation and Reimbursement of Expenses for the Period
                                                         February 12, 2019 Through May 31, 2019 [Dkt. 3137].
                               20
                                                  F.     First Interim Application of Jenner & Block LLP as Special Corporate
                               21                        Defense and Energy Counsel to the Debtors for Compensation for
                                                         Services Rendered and Reimbursement of Expenses Incurred for the
                               22                        Period from January 29, 2019 Through May 31, 2019 [Dkt. 3465].
                               23                 G.     First Interim Fee Application of Cravath, Swaine & Moore LLP for
                                                         Allowance and Payment of Compensation and Reimbursement of
                               24                        Expenses for the Period January 29, 2019 Through and Including May 31,
                                                         2019 [Dkt. 3683].
                               25
                                                  H.     First Interim Fee Application of Berman and Todderud LLP for
                               26                        Allowance and Payment of Compensation and Reimbursement of
                                                         Expenses (February 1, 2019 Through May 31, 2019) [Dkt. 4383].
                               27

                               28


                             Case: 19-30088    Doc# 5531      Filed: 01/28/20   Entered: 01/28/20 12:03:59       Page 2 of
                                                                          13
                                1                I.     First Interim Application of Lincoln Partners Advisors LLC Allowance
                                                        and Payment of Compensation and Reimbursement of Expenses for the
                                2                       Period March 1, 2019 Through May 31, 2019 [Dkt. 4633].
                                3                J.     First Interim Application for Trident DMG LLC for Allowance and
                                                        Payment of Compensation and Reimbursement of Expenses for the Period
                                4                       from July 18, 2019 Through September 30, 2019 [Dkt. 4721].
                                5                K.     First and Final Application of Dundon Advisers LLC for Allowance and
                                                        Payment of Compensation and Reimbursement of Expenses for the Period
                                6                       March 1, 2019 Through August 31, 2019 [Dkt. 4727].
                                7                L.     First Interim Fee Application of Development Specialists, Inc. for
                                                        Allowance and Payment of Compensation and Reimbursement of
                                8                       Expenses (March 20, 2019 Through July 31, 2019) [Dkt. 4731].
                                9                M.     Stipulated Amendment to First Interim Fee Application of Development
                                                        Specialists, Inc. for Allowance and Payment of Compensation and
                               10                       Reimbursement of Expenses (March 20, 2019 Through July 31, 2019)
                                                        [Dkt. 5295].
                               11
                                                 N.     Amended Notice of Hearing on First Interim Applications Allowing and
                               12                       Authorizing Payment of Fees and Expenses of Multiple Applicants Based
                                                        Upon Compromises with the Fee Examiner [Dkt. 5307].
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                                                 Related Orders:
      767 Fifth Avenue




                               14
                                                 O.     Amended Order Granting Fee Examiner’s Motion to Approve Fee
                               15                       Procedures [Dkt. 5168].
                               16                Status: This matter is going forward on an uncontested basis.
                               17   CONTESTED MATTER GOING FORWARD
                               18          2.    Motion to Apply Bankruptcy Rule 7023 Securities Lead Plaintiff’s Motion to
                                    Apply Bankruptcy Rule 7023 to Class Proof of Claim [Dkt. 5042].
                               19
                                                 Response Deadline: January 14, 2020, at 4:00 p.m. (Pacific Time).
                               20
                                                 Responses Filed:
                               21
                                                 A.     Stipulation Regarding Scheduling with Respect to Securities Lead
                               22                       Plaintiff’s Motion to Apply Bankruptcy Rule 7023 to Class Proof of Claim
                                                        [Dkt. 5198].
                               23
                                                 B.     Debtors’ Objection to Class Representative’s Motion to Extend
                               24                       Application of Federal Rule of Civil Procedure 23 to Proof of Claim
                                                        [Dkt. 5369].
                               25
                                                 C.     Declaration of Christina Pullo (I) Regarding Implementation of the
                               26                       Debtors’ Notice Procedures And (II) in Support of the Debtors’ Objection
                                                        to Securities Lead Plaintiff’s Motion to Apply Bankruptcy Rule 7023 to
                               27                       Proof of Claim [Dkt. 5370].
                               28


                             Case: 19-30088    Doc# 5531     Filed: 01/28/20    Entered: 01/28/20 12:03:59       Page 3 of
                                                                         13
                                1                 D.     Declaration of Benjamin P.D. Schrag (I) Regarding Implementation of the
                                                         Debtors’ Notice Procedures And (II) in Support of the Debtors’ Objection
                                2                        to Securities Lead Plaintiff’s Motion to Apply Bankruptcy Rule 7023 to
                                                         Proof of Claim [Dkt. 5371].
                                3
                                                  E.     Declaration of Jeanne C. Finegan (I) Regarding Implementation of the
                                4                        Debtors’ Notice Procedures And (II) in Support of The Debtors’ Objection
                                                         to Securities Lead Plaintiff’s Motion to Apply Bankruptcy Rule 7023 to
                                5                        Proof of Claim [Dkt. 5372].
                                6                 F.     Opposition of Official Committee of Tort Claimants’ to Securities Lead
                                                         Plaintiff’s Motion to Apply Bankruptcy Rule 7023 to Class Proof of Claim
                                7                        [Dkt. 5373].
                                8                 G.     Debtors’ Request for Judicial Notice in Support of Debtors’ Objection to
                                                         Class Representative’s Motion to Extend Application of Federal Rule of
                                9                        Civil Procedure 23 to Proof of Claim [Dkt. 5374].
                               10                 H.     Declaration of David J. Richardson in Support of Opposition of Official
                                                         Tort Claimants’ to Security Lead Plaintiff’s Motion to Apply Bankruptcy
                               11                        Rule 7023 to Class Proof of Claim [Dkt. 5375].
                               12                 Related Documents:
Weil, Gotshal & Manges LLP




                               13                 I.     Securities Lead Plaintiff’s Reply in Further Support of Motion to Apply
 New York, NY 10153-0119




                                                         Bankruptcy Rule 7023 to Class Proof of Claim [Dkt. 5452].
      767 Fifth Avenue




                               14
                                                  J.     Declaration of Adam D. Walter of A.B. Data, LTD. Regarding Standard
                               15                        Procedures and Methods Utilized in Securities Class Action Notice
                                                         Programs [Dkt. 5456].
                               16
                                                  K.     Declaration of Andrew D. Behlmann, Esq. in Support of Securities
                               17                        Plaintiff’s Reply in Further Support of Motion to Apply Bankruptcy Rule
                                                         7023 to Class Proof of Claim [Dkt. 5458].
                               18
                                                  Status: This matter is going forward on a contested basis.
                               19
                                    STATUS CONFERENCE
                               20
                                           3.    Notice of Filing of Joint Chapter 11 Plan: Notice of Filing of Debtors’ and
                               21   Shareholder Proponents’ Joint Chapter 11 Plan of Reorganization Dated December 12, 2019
                                    [Dkt. 5102].
                               22
                                                  A.     Joint Chapter 11 Plan of Reorganization of Official Committee of Tort
                               23                        Claimants and Ad Hoc Committee of Senior Unsecured Noteholders
                                                         [Dkt. 4257].
                               24
                                                  B.     Debtors’ and Shareholder Proponents’ Joint Chapter 11 Plan of
                               25                        Reorganization Dated December 12, 2019 [Dkt. 5101].
                               26                 C.     Statement of the United States of America in Response to the Court’s
                                                         Memorandum Regarding Confirmation Issues [Dkt. 5087].
                               27

                               28


                             Case: 19-30088    Doc# 5531      Filed: 01/28/20    Entered: 01/28/20 12:03:59      Page 4 of
                                                                          13
                                1                D.     Statement of the California State Agencies in Response to the Court’s
                                                        Memorandum Regarding Confirmation Issues [Dkt. 5104].
                                2
                                                 E.     Stipulation Amending Order Establishing Preconfirmation Briefing and
                                3                       Hearing Schedule for Certain Legal Issues [Dkt. 5254].
                                4                F.     Valley Clean Energy Alliance’s Status Conference Statement Regarding
                                                        Preconfirmation Legal Issues [Dkt. 5442].
                                5
                                                 G.     Joinder of South San Joaquin Irrigation District to Valley Clean Energy
                                6                       Alliance Status Conference Statement Regarding Preconfirmation Legal
                                                        Issues [Dkt. 5446].
                                7
                                                 H.     Partial Joinder of the City and County of San Francisco to the Status
                                8                       Conference Statement of Valley Clean Energy Alliance Regarding
                                                        Preconfirmation Issues [Dkt. 5468].
                                9
                                                 I.     Letter to Court from Ad Hoc Committee of Holders of Trade Claims re:
                               10                       PPI Decision [Dkt. 5517].
                               11                Related Order:
                               12                J.     Order Approving Stipulation Amending Order Establishing
                                                        Preconfirmation Briefing and Hearing Schedule for Certain Legal Issues
Weil, Gotshal & Manges LLP




                               13                       [Dkt. 5312].
 New York, NY 10153-0119
      767 Fifth Avenue




                               14                K.     Further Memorandum Regarding Confirmation Issues [Dkt. 5389].
                               15                Status: This matter is going forward.
                               16   RESOLVED AND CONTINUED MATTERS
                               17          4.     Subrogation Claims Impairment Issue: Order Establishing Pre-Confirmation
                                    Briefing and Hearing Schedule for Certain Legal Issues [Dkt. 4540].
                               18
                                                 Response Deadline: December 20, 2019
                               19
                                                 Responses Filed:
                               20
                                                 A.     Debtors’ and Ad Hoc Subrogation Group’s Joint Brief in Support of the
                               21                       Subrogation Wildfire Claims as Impaired Classes for All Purposes Under
                                                        the Debtors’ Joint Chapter 11 Plan of Reorganization [Dkt. 4886].
                               22
                                                 Related Documents:
                               23
                                                 B.     Reservation of Rights of the Ad Hoc Committee of Senior Unsecured
                               24                       Noteholders with Respect to Subrogation Claims Impairment Issue
                                                        [Dkt. 4893].
                               25
                                                 C.     Statement and Reservation of Rights of the Official Committee of
                               26                       Unsecured Creditors Regarding Subrogation Claim Impairment Issue
                                                        [Dkt. 4897].
                               27

                               28


                             Case: 19-30088    Doc# 5531     Filed: 01/28/20    Entered: 01/28/20 12:03:59       Page 5 of
                                                                         13
                                1                 D.     Response and Reservation of Rights of the Official Committee of
                                                         Unsecured Creditors to Debtors’ and Ad Hoc Subrogation Group’s Joint
                                2                        Brief in Support of the Subrogation Wildfire Claims as Impaired Classes
                                                         for All Purposes Under the Debtors’ Joint Chapter 11 Plan of
                                3                        Reorganization [Dkt. 5342].
                                4                 Status: This matter has been continued to February 11, 2020 [Dkt. 5474].
                                5          5.     Ad Hoc Committee Motion for Reconsideration and Relief from TCC and
                                    Subrogation RSA Orders: Motion of the Ad Hoc Committee of Senior Unsecured Noteholders
                                6   for Reconsideration and Relief from Orders Pursuant to Federal Rules of Civil Procedure 59(e)
                                    and 60(b) [Dkt. 5241].
                                7
                                                  Response Deadline: January 14, 2020, at 4:00 p.m. (Pacific Time).
                                8
                                                  Responses Filed:
                                9
                                                  A.     Joinder of William B. Abrams to Motion of the Ad Hoc Committee of
                               10                        Senior Unsecured Noteholders for Reconsideration and Relief from Orders
                                                         Pursuant to Federal Rules of Civil Procedure 59(e) and 60(b) [Dkt. 5353].
                               11
                                                  B.     Debtors’ Objection to Motion of the Ad Hoc Committee of Senior
                               12                        Unsecured Noteholders for Reconsideration and Relief from Orders
                                                         Pursuant to Federal Rules of Civil Procedure 59(e) and 60(b) [Dkt. 5365].
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                                                  C.     Objection of the Ad Hoc Group of Subrogation Claim Holders to the
      767 Fifth Avenue




                               14                        Motion of the Ad Hoc Committee of Senior Unsecured Noteholders for
                                                         Reconsideration and Relief from Orders Pursuant to Federal Rules of Civil
                               15                        Procedure 59(e) and 60(b) [Dkt. 5366].
                               16                 D.     Objection of Certain PG&E Shareholders to Motion of the Ad Hoc
                                                         Committee of Unsecured Noteholders for Reconsideration of Orders
                               17                        Approving TCC and Subrogation Claimant RSAS; Joinder in Debtors’
                                                         Objection [Dkt. 5367].
                               18
                                                  E.     Joinder of the Baupost Group, L.L.C. in the Ad Hoc Group of Subrogation
                               19                        Claim Holders’ Objection to the Motion of the Ad Hoc Committee of
                                                         Senior Unsecured Noteholders for Reconsideration and Relief from Orders
                               20                        Pursuant to Federal Rules of Civil Procedure 59(e) and 60(b) [Dkt. 5376].
                               21                 Related Orders:
                               22                 F.     Order Pursuant to 11 U.S.C. §§ 363(b) and 105(a) and Fed. R. Bankr. P.
                                                         6004 and 9019 (I) Authorizing the Debtors to Enter into Restructuring
                               23                        Support Agreement with the Consenting Subrogation Claimholders, (II)
                                                         Approving the Terms of Settlement with Such Consenting Subrogation
                               24                        Claimholders, Including the Allowed Subrogation Claim Amount, and
                                                         (III) Granting Related Relief [Dkt. 5173].
                               25
                                                  G.     Order Pursuant to 11 U.S.C. §§ 363(b) and 105(a) and Fed. R. Bankr. P.
                               26                        6004 and 9019 (I) Authorizing the Debtors and TCC to Enter into
                                                         Restructuring Support Agreement with the TCC, Consenting Fire
                               27                        Claimant Professionals, and Shareholder Proponents, and (II) Granting
                                                         Related Relief [Dkt. 5174].
                               28


                             Case: 19-30088     Doc# 5531     Filed: 01/28/20    Entered: 01/28/20 12:03:59      Page 6 of
                                                                          13
                                1                Status: This matter was continued [Dkt. 5473] and taken off the calendar by
                                                 January 23, 2020 Docket Text Order.
                                2
                                           6.     Claimant Cara Feneis’ Motion for Relief from Automatic Stay: Cara Feneis’
                                3   Notice of Hearing on Motion for Relief from the Automatic Stay [Dkt. 5207].
                                4                Response Deadline: No response deadline was provided,
                                5                Response Filed:
                                6                A.     Stipulation Between Debtor Pacific Gas and Electric Company and
                                                        Movant Cara Feneis for Limited Relief from the Automatic Stay
                                7                       [Dkt. 5410].
                                8                Related Documents:
                                9                B.     Relief from Stay Cover Sheet [Dkt. 5207-2].
                               10                C.     Declaration of Yosef Peretz in Support of Cara Feneis’ Motion for Relief
                                                        from the Automatic Stay [Dkt. 5207-3].
                               11
                                                 D.     Cara Feneis’ Request for Judicial Notice in Support of Her Motion for
                               12                       Relief from the Automatic Stay [Dkt. 5207-4].
Weil, Gotshal & Manges LLP




                               13                Related Order:
 New York, NY 10153-0119
      767 Fifth Avenue




                               14                E.     Order Approving Stipulation Between Debtor Pacific Gas and Electric
                                                        Company and Movant Cara Feneis for Limited Relief from the Automatic
                               15                       Stay [Dkt. 5440].
                               16                Status: This matter has been resolved by stipulation [Dkt. 5410] and taken off
                                                 calendar by January 22, 2020 Docket Text Order.
                               17
                                           7.     Debtors’ 503(b)(9) Motion: Debtors’ First Omnibus Report and Objection to
                               18   Claims Asserted Pursuant to 11 U.S.C. § 503(b)(9) [Dkt. 2896].
                               19                Response Deadline: July 31, 2019, at 4:00 p.m. (Pacific Time).
                               20                Responses Filed:
                               21                A.     Response in Opposition to Debtors’ First Omnibus Report and Objection
                                                        to Claims Asserted Pursuant to 11 U.S.C. § 503(b)(9) [Dkt. 3263].
                               22
                                                 B.     Response of C.H. Reynolds Electric, Inc. to Debtors’ First Omnibus
                               23                       Report and Objection to Claims Asserted Pursuant to 11 U.S.C. §
                                                        503(b)(9) [Dkt. 3267].
                               24
                                                 C.     Opposition of Shiloh IV Lessee, LLC to Debtors’ First Omnibus Report
                               25                       and Objection to Claims Asserted Pursuant to 11 U.S.C. § 503(b)(9) [Dkt.
                                                        3284].
                               26
                                                 D.     Opposition of Marsh Landing, LLC to Debtors’ First Omnibus Report and
                               27                       Objection to Claims Asserted Pursuant to 11 U.S.C. § 503(b)(9) [Dkt.
                                                        3286].
                               28


                             Case: 19-30088    Doc# 5531     Filed: 01/28/20    Entered: 01/28/20 12:03:59        Page 7 of
                                                                         13
                                1                E.     Proposed Document Filed Under Seal [Dkt. 3287].
                                2                F.     Response of Claimant Global Ampersand LLC to Objection of Debtors to
                                                        Claim Asserted by Claimant Pursuant to 11. U.S.C. § 503(b)(9) [Dkt.
                                3                       3288].
                                4                G.     Response of Surf to Snow Environmental Resource Management, Inc. to
                                                        Debtors’ First Omnibus Report and Objection to Claims Asserted Pursuant
                                5                       to 11 U.S.C. § 503(b)(9) [Dkt. 3302].
                                6                H.     Omnibus Stipulation Between Debtors and Certain Claimants Extending
                                                        Time to Respond to Debtors’ First Omnibus Report and Objection to
                                7                       Claims Asserted Pursuant to 11 U.S.C. § 503(b)(9) [Dkt. 3306].
                                8                I.     Response of U.S. Telepacific Corp. DBA TPX Communications to
                                                        Debtors’ First Omnibus Report and Objection to Claims Asserted Pursuant
                                9                       to 11 U.S.C. § 503(b)(9) [Dkt. 3313].
                               10                J.     Letter to Court from Hypower, Inc. Regarding Debtors’ First Omnibus
                                                        Report and Objection to Claims Asserted Pursuant to 11 U.S.C. §
                               11                       503(b)(9) [Dkt. 3315].
                               12                K.     Exhibit A of Response of C.H. Reynolds Electric, Inc. to Debtors’ First
                                                        Omnibus Report and Objection to Claims Asserted Pursuant to 11 U.S.C.
Weil, Gotshal & Manges LLP




                               13                       § 503(b)(9) [Dkt. 3324].
 New York, NY 10153-0119
      767 Fifth Avenue




                               14                Related Documents:
                               15                L.     Declaration of Robb C. McWilliams in Support of Debtors’ First Omnibus
                                                        Report and Objection to Claims Asserted Pursuant to 11 U.S.C. §
                               16                       503(b)(9) [Dkt. 2897].
                               17                M.     Notice of Filing of Revised Proposed Order Approving Debtors’ First
                                                        Omnibus Report and Objection to Claims Asserted Pursuant to 11 U.S.C.
                               18                       § 503(b)(9) [Dkt. 3522].
                               19                Related Orders:
                               20                N.     Order Granting Omnibus Stipulation Between Debtors and Certain
                                                        Claimants Extending Time to Respond to Debtors’ First Omnibus Report
                               21                       and Objection to Claims Asserted Pursuant to 11 U.S.C. § 503(b)(9) [Dkt.
                                                        3365].
                               22
                                                 O.     Order Granting Debtors’ First Omnibus Report and Objection to Claims
                               23                       Asserted Pursuant to 11 U.S.C. § 503(b)(9) [Dkt. 3564].
                               24                Status: The claims of Shiloh IV Lessee, LLC and Marsh Landing, LLC have been
                                                 continued to February 26, 2020. All other Responding 503(b)(9) Claims have
                               25                been continued to March 25, 2020.
                               26         8.       Make-Whole Premium Briefing: Debtors’ Brief Regarding Utility Funded Debt
                                    Claims’ Entitlement to Make-Whole Premiums and Joinder of PG&E Shareholders [Dkt. 4896].
                               27
                                                 Response Deadline: January 14, 2020, at 4:00 p.m. (Pacific Time).
                               28


                             Case: 19-30088    Doc# 5531     Filed: 01/28/20   Entered: 01/28/20 12:03:59       Page 8 of
                                                                         13
                                1                 Responses Filed:
                                2                 A.     Consolidated Opening Brief of Certain Creditor Groups and
                                                         Representatives Regarding the Entitlement of Holders of Utility Funded
                                3                        Debt Claims to Optional Early Redemption, Make-Whole, or Similar
                                                         Amounts in a Solvent Debtor Case [Dkt. 4902].
                                4
                                                  B.     Declaration of Andrew I. Silfen in Support of Consolidated Opening Brief
                                5                        of Certain Creditor Groups and Representatives Regarding the Entitlement
                                                         of Holders of Utility Funded Debt Claims to Optional Early Redemption,
                                6                        Make-Whole, or Similar Amounts in a Solvent Debtor Case [Dkt. 4903].
                                7                 C.     Consolidated Opposition Brief of Certain Creditor Groups and
                                                         Representatives Regarding the Entitlement of Holders of Utility Funded
                                8                        Debt Claims to Optional Early Redemption, Make-Whole, or Similar
                                                         Amounts in a Solvent Debtor Case [Dkt. 5189].
                                9
                                                  D.     Letter to the Court from Andrew I. Silfen Regarding Optional
                               10                        Redemption/Make-Whole Oral Argument [Dkt. 5430].
                               11                 Related Documents:
                               12                 E.     Declaration of Theodore E. Tsekerides, Esq. in Support of Debtors’
                                                         Moving Brief Regarding Utility Funded Debt Claims’ Entitlement to
Weil, Gotshal & Manges LLP




                               13                        Make-Whole Premiums [Dkt. 4898].
 New York, NY 10153-0119
      767 Fifth Avenue




                               14                 F.     Debtors’ Opposition to the Consolidated Opening Brief of Certain
                                                         Creditor Groups and Representatives Regarding the Entitlement of
                               15                        Holders of Utility Funded Debt Claims to Optional Early Redemption,
                                                         Make-Whole, or Similar Amounts in a Solvent Debtor Case; Joinder of
                               16                        PG&E Shareholders [Dkt. 5190].
                               17                 Status: This matter has been continued without a further hearing date
                                                  [Dkt. 5514] and dropped from the calendar by January 27 Docket Text Order.
                               18
                                            9.     Exit Financing Motion: Debtors’ Motion for Entry of Orders (I) Approving
                               19   Terms of, and Debtors’ Entry into and Performance Under, Exit Financing Commitment Letters
                                    and (II) Authorizing Incurrence, Payment and Allowance of Related Feed and/or Premiums,
                               20   Indemnities, Costs and Expenses as Administrative Expense Claims [Dkt. 4446].
                               21                 Response Deadline: January 22, 2020, at 4:00 p.m. (Pacific Time).
                               22                 Responses Filed:
                               23                 A.     Letter from the Official Committee of Unsecured Creditors to the
                                                         Honorable Dennis Montali Regarding Exit Financing Discovery
                               24                        [Dkt. 4562].
                               25                 B.     Letter from the Ad Hoc Committee of Senior Unsecured Noteholders to
                                                         the Honorable Dennis Montali in Regards to November 4, 2019 Letter
                               26                        from Creditors’ Committee [Dkt. 4566].
                               27                 C.     Letter from the Official Committee of Tort Claimants to the Honorable
                                                         Dennis Montali Regarding Exit Financing Discovery [Dkt. 4575].
                               28


                             Case: 19-30088    Doc# 5531      Filed: 01/28/20   Entered: 01/28/20 12:03:59       Page 9 of
                                                                          13
                               1               D.    Letter from the Debtors to the Honorable Dennis Montali in Response to
                                                     Letters Filed by Requesting Parties [Dkt. 4577].
                               2
                                               E.    Letter Regarding Continuance of the December 17, 2019 Hearing on the
                               3                     Debtors’ Motion for Entry of Orders (I) Approving Terms of, and
                                                     Debtors’ Entry Into and Performance Under, Exit Financing Commitment
                               4                     Letters and (II) Authorizing Incurrence, Payment, and Allowance of
                                                     Related Fees and/or Premiums, Indemnities, Costs and Expenses as
                               5                     Administrative Expense Claims (the Motion) and Extension of Time to
                                                     Respond to that Motion [Dkt. 4968].
                               6
                                               F.    Letter Joining the Official Committee of Unsecured Creditors Request for
                               7                     a Continuance of the December 17, 2019 Hearing on the Debtors’ Motion
                                                     for Entry of Orders (I) Approving Terms of, and Debtors’ Entry Into and
                               8                     Performance Under, Exit Financing Commitment Letters and (II)
                                                     Authorizing Incurrence, Payment, and Allowance of Related Fees and/or
                               9                     Premiums, Indemnities, Costs and Expenses as Administrative Expense
                                                     Claims (the Motion) and Extension of Time to Respond to that Motion
                              10                     [Dkt. 4970].
                              11               G.    Letter Brief of the TCC to the Honorable Dennis Montali [Dkt. 4971].
                              12               H.    Objection of Governor Gavin Newsom to Debtors’ Amended Motion for
                                                     Entry of Orders (I) Approving Terms of, and Debtors’ Entry into and
Weil, Gotshal & Manges LLP




                              13                     Performance Under, Equity Backstop Commitment Letters, (II) Approving
 New York, NY 10153-0119




                                                     Terms of, and Debtors’ Entry Into and Performance Under, Debt
      767 Fifth Avenue




                              14                     Financing Commitment Letters and (III) Authorizing Incurrence, Payment
                                                     and Allowance of Related Fees and/or Premiums, Indemnities, Costs and
                              15                     Expenses as Administrative Expense Claims [Dkt. 5445].
                              16               I.    Opposition by TURN to Debtors’ Amended Motion for Entry of Orders (I)
                                                     Approving Terms of, and Debtors’ Entry into and Performance Under,
                              17                     Exit Financing Commitment Letters and (II) Authorizing Incurrence,
                                                     Payment and Allowance of Related Feed and/or Premiums, Indemnities,
                              18                     Costs and Expenses as Administrative Expense Claims [Dkt. 5451].
                              19               Related Documents:
                              20               J.    Declaration of Kenneth S. Ziman in Support of Debtors’ Motion for Entry
                                                     of Orders (I) Approving Terms of, and Debtors’ Entry into and
                              21                     Performance Under, Exit Financing Commitment Letters and (II)
                                                     Authorizing Incurrence, Payment and Allowance of Related Fees and/or
                              22                     Premiums, Indemnities, Costs and Expenses as Administrative Expense
                                                     Claims [Dkt. 4447].
                              23
                                               K.    Debtors’ Amended Motion for Entry of Orders (I) Approving Terms of,
                              24                     and Debtors’ Entry Into and Performance Under, Equity Backstop
                                                     Commitment Letters, (II) Approving Terms of, and Debtors’ Entry Into
                              25                     and Performance Under, Debt Financing Commitment Letters and (III)
                                                     Authorizing Incurrence, Payment and Allowance of Related Fees and/or
                              26

                              27

                              28


                             Case: 19-30088   Doc# 5531   Filed: 01/28/20    Entered: 01/28/20 12:03:59      Page 10
                                                                    of 13
                               1                        Premiums, Indemnities, Costs and Expenses as Administrative Expense
                                                        Claims [Dkt. 5267].
                               2
                                                 L.     Declaration of Kenneth S. Ziman in Support of Debtors’ Amended Motion
                               3                        for Entry of Orders (I) Approving Terms of, and Debtors’ Entry Into and
                                                        Performance Under, Equity Backstop Commitment Letters, (II) Approving
                               4                        Terms of, and Debtors’ Entry Into and Performance Under, Debt
                                                        Financing Commitment Letters and (III) Authorizing Incurrence, Payment
                               5                        and Allowance of Related Fees and/or Premiums, Indemnities, Costs and
                                                        Expenses as Administrative Expense Claims [Dkt. 5268].
                               6
                                                 Status: This matter has been continued to February 19, 2020 at 10:00 a.m.
                               7                 (Pacific Time) [Dkt. 5516].
                               8                              PROPOSED AGENDA FOR
                                                        JANUARY 29, 2020, 1:30 P.M. (PACIFIC TIME)
                               9                                 OMNIBUS HEARING
                              10   I:     MATTER SCHEDULED TO BE HEARD IN MAIN CASE: No. 19-30088 (DM)
                              11          1.      Tubbs Settlement Motion: Debtors’ Motion Pursuant to 11 U.S.C. §§ 363(b)
                                   and 105(a) and Fed. R. Bankr. P. 6004 and 9019 for Entry of an Order (I) Authorizing the
                              12   Debtors to Settle the Claims of Tubbs Preference Claimants and (II) Granting Related Relief
                                   [Dkt. 5282].
Weil, Gotshal & Manges LLP




                              13
 New York, NY 10153-0119




                                                 Response Deadline: January 17, 2020, at 12:00 p.m. (Pacific Time).
      767 Fifth Avenue




                              14
                                                 Responses Filed:
                              15
                                                 A.     Objection to Debtors’ Motion Pursuant to 11 U.S.C. §§ 363(b) and 105(a)
                              16                        and Fed. R. Bankr. P. 6004 and 9019 for Entry of an Order (I) Authorizing
                                                        the Debtors to Settle the Claims of Tubbs Preference Claimants and (II)
                              17                        Granting Related Relief; and Debtors’ Motion Pursuant to 11 U.S.C. §§
                                                        105(a) and 107(b) and Fed. R. Bankr. P. 9018 for Entry of an Order
                              18                        Authorizing Redaction and Sealing of Confidential Information from
                                                        Tubbs Settlement Documents [Dkt. Nos. 5282 and 5284] [Dkt. 5459].
                              19
                                                 B.     Joinder by Baum Hedlund Aristei Goldman Camp Fire Victims Clients in
                              20                        the Objection to Debtors’ Motions [Dkt. No. 5282] and [Dkt. No. 5284]
                                                        Filed by Claimants Elizabeth Adams, Mary Adams, and David Agostino,
                              21                        et al. [Dkt. No. 5459] [Dkt. 5472].
                              22                 C.     Response to Objection to Debtors’ Motion Pursuant to 11 U.S.C. §§
                                                        363(b) and 105(a) and Fed. R. Bankr. P. 6004 and 9019 for Entry of an
                              23                        Order (I) Authorizing the Debtors to Settle the Claims of Tubbs
                                                        Preference Claimants and (II) Granting Related Relief; and Debtors’
                              24                        Motion Pursuant to 11 U.S.C. §§ 105(a) and 107(b) and Fed. R. Bankr. P.
                                                        9018 for Entry of an Order Authorizing Redaction and Sealing of
                              25                        Confidential Information from Tubbs Settlement Documents [Dkt. 5497].
                              26                 D.     Declaration of Frank M. Pitre in Support of Response to Objection to
                                                        Debtors’ Motion Pursuant to 11 U.S.C. §§ 363(b) and 105(a) and Fed. R.
                              27                        Bankr. P. 6004 and 9019 for Entry of an Order (I) Authorizing the Debtors
                              28


                             Case: 19-30088    Doc# 5531      Filed: 01/28/20    Entered: 01/28/20 12:03:59      Page 11
                                                                        of 13
                               1                     to Settle the Claims of Tubbs Preference Claimants and (II) Granting
                                                     Related Relief; and Debtors’ Motion Pursuant to 11 U.S.C. §§ 105(a) and
                               2                     107(b) and Fed. R. Bankr. P. 9018 for Entry of an Order Authorizing
                                                     Redaction and Sealing of Confidential Information from Tubbs Settlement
                               3                     Documents [Dkt. 5498].
                               4               E.    Joinder of Certain Tubbs Preference Plaintiffs [Singleton] in Support of
                                                     Response to Objections to Terms of Tubbs Settlement Documents
                               5                     [Dkt. 5500].
                               6               F.    Joinder of Certain Tubbs Preference Plaintiffs [Corey] in Support of
                                                     Response to Objections to Terms of Tubbs Settlement Documents
                               7                     [Dkt. 5501].
                               8               G.    Declaration [Dario de Ghetaldi] in Support of Joinder of Certain Tubbs
                                                     Preference Plaintiffs in Support of Response to Objections to Terms of
                               9                     Tubbs Settlement Documents [Dkt. 5502].
                              10               H.    Joinder of Certain Tubbs Preference Plaintiffs [Robins] in Support of
                                                     Response to Objections to Terms of Tubbs Settlement Documents
                              11                     [Dkt. 5503].
                              12               I.    Declaration [Robert T. Bryson] in Support of Joinder of Certain Tubbs
                                                     Preference Plaintiffs in Support of Response to Objections to Terms of
Weil, Gotshal & Manges LLP




                              13                     Tubbs Settlement Documents [Dkt. 5504].
 New York, NY 10153-0119
      767 Fifth Avenue




                              14               Related Documents:
                              15               J.    Declaration of Janet Loduca in Support of Debtors’ Motion Pursuant to 11
                                                     U.S.C. §§ 363(b) and 105(a) and Fed. R. Bankr. P. 6004 and 9019 for
                              16                     Entry of an Order (I) Authorizing the Debtors to Settle the Claims of
                                                     Tubbs Preference Claimants and (II) Granting Related Relief [Dkt. 5283].
                              17
                                               K.    Proposed Redacted Document [Dkt. 5285].
                              18
                                               L.    Request for Entry of Order by Default Granting Debtors’ Motion Pursuant
                              19                     to 11 U.S.C. §§ 363(b) and 105(a) and Fed. R. Bankr. P. 6004 and 909 for
                                                     Entry of an Order (I) Authorizing the Debtors to Settle the Claims of
                              20                     Tubbs Preference Claimants and (II) Granting Related Relief [Dkt. 5444].
                              21               M.    Debtors’ Reply to the Objecting Camp Fire Claimants’ Objection to the
                                                     Tubbs Settlement Motion [Dkt. 5459] and the Additional Objecting Camp
                              22                     Fire Claimants’ Joinder [Dkt. 5472] [Dkt. 5485].
                              23

                              24

                              25

                              26

                              27

                              28


                             Case: 19-30088   Doc# 5531   Filed: 01/28/20     Entered: 01/28/20 12:03:59       Page 12
                                                                    of 13
                               1                  Related Orders:
                               2                  N.     Order Pursuant to 11 U.S.C. §§ 105(a) and 107(b) and Fed. R. Bankr. P.
                                                         9018 for Entry of an Order Authorizing Redaction and Sealing of
                               3                         Confidential Information from Tubbs Settlement Documents [Dkt. 5301].
                               4                  O.     Order Granting Ex Parte Motion of Debtors Pursuant to B.L.R. 9006-1
                                                         Requesting Order Shortening Time for Hearing on Debtors’ Motion
                               5                         Pursuant to 11 U.S.C. §§ 363(b) and 105(a) and Fed. R. Bankr. P. 6004
                                                         and 9019 for Entry of an Order (I) Authorizing the Debtors to Settle the
                               6                         Claims of Tubbs Preference Claimants and (II) Granting Related Relief
                                                         [Dkt. 5292].
                               7
                                                  Status: This matter is going forward on a contested basis.
                               8
                                           PLEASE TAKE NOTICE that copies of any pleadings filed with the Court and
                               9   referenced herein can be viewed and/or obtained: (i) by accessing the Court’s website at
                                   http://www.canb.uscourts.gov, (ii) by contacting the Office of the Clerk of the Court at 450
                              10   Golden Gate Avenue, San Francisco, CA 94102, or (iii) from the Debtors’ notice and claims
                                   agent, Prime Clerk LLC, at https://restructuring.primeclerk.com/pge or by calling (844) 339-
                              11   4217 (toll free) for U.S.-based parties; or +1 (929) 333-8977 for International parties or by e-
                                   mail at:pgeinfo@primeclerk.com. Note that a PACER password is needed to access documents
                              12   on the Bankruptcy Court’s website.
Weil, Gotshal & Manges LLP




                              13   Dated: January 28, 2020                       WEIL, GOTSHAL & MANGES LLP
 New York, NY 10153-0119




                                                                                 KELLER & BENVENUTTI LLP
                              14
      767 Fifth Avenue




                              15                                                 By:     /s/ Dara L. Silveira
                                                                                         Dara L. Silveira
                              16
                                                                                 Attorneys for Debtors and Debtors in Possession
                              17

                              18

                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26

                              27

                              28


                             Case: 19-30088     Doc# 5531      Filed: 01/28/20     Entered: 01/28/20 12:03:59      Page 13
                                                                         of 13
